Citation Nr: 1748601	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-29 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and W.M.



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1973.  The Veteran died in February 2016.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office.

In March 2015, the Veteran and his sister, W.M., testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the evidentiary record.

This matter was remanded by the Board in May 2015 for further development.

Although the Veteran phrased his claim as service connection for posttraumatic stress disorder (PTSD), a review of the record shows that multiple acquired psychiatric disorders have been diagnosed during the appeal period.  To adequately reflect the claim, the Board has recharacterized the issue as shown on the title page of this decision.  See Clemons v Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's acquired psychiatric disorder was related to his military service.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the Veteran's acquired psychiatric disorder was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, (DSM); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The medical evidence of record contains diagnoses of PTSD in accordance with the DSM, as well as diagnoses of anxiety, major depressive disorder, depression not otherwise specified (NOS), and mood disorder NOS during the appeal period.  See, e.g., August 2014 Charlotte VA Community Based Outpatient Clinic (CBOC) mental health clinic medication follow-up note; November 2013 Salisbury VA Medical Center (VAMC) mental health note; October 2012 Novant Health Presbyterian Hospital discharge summary; November 2010 Charlotte CBOC primary care note; September 2009 VA initial PTSD examination report; July 2010 Dr. J.R.A. mental status examination report.

The Veteran's service personnel records confirm the Veteran served in the Republic of Vietnam from December 1970 to December 1971.  The appellant contends the Veteran's acquired psychiatric disorder was related to his service in Vietnam.  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

During a September 2010 VA initial PTSD examination, the Veteran reported that while in Vietnam he was driving nationals back to camp when he took fire during the transport, with shots fired through his windshield.  The Veteran also reported a motor vehicle accident in which his jeep overturned while transporting a colonel.  The Veteran further reported seeing a "mass of blood" coming at him, only teeth, eyes, and blood, and realizing it was a fellow soldier who had stepped on a mine.  The Veteran also reported he was told he was expendable.  The September 2010 VA examiner opined the Veteran did meet the DSM-IV stressor criterion for a diagnosis of PTSD, and that the Veteran had experienced a fear of hostile military or terrorist activity as his primary stressor triggering behavior problems.  However, following the interview and examination of the Veteran, the September 2010 VA examiner found the Veteran did not currently meet the full DSM criteria for a diagnosis of PTSD.

In July 2010, the Veteran had undergone a mental status examination with clinical psychologist Dr. J.R.A.  The Veteran reported at that time that upon his arrival in Vietnam, there was shelling at the outskirts of Saigon, and he had to jump in bunkers at another location.  The Veteran reported getting shot at going through the jungle while transporting a colonel, and being shot at while transporting locals back to their village.  The Veteran also reported seeing a soldier walking toward him who had stepped on a landmine, and all he could see were the man's eyes, teeth, and blood.  The Veteran reported he lived day-to-day in fear.  Following his interview and examination of the Veteran, Dr. J.R.A. did opine that the Veteran met the DSM-IV criteria for a diagnosis of PTSD, and that his "classical symptoms of PTSD" began in Vietnam.  Dr. J.R.A. also diagnosed major depressive disorder, and opined the Veteran's major depression occurred at the same time as his PTSD.

Further, although PTSD was not diagnosed upon the September 2010 VA examination, the medical evidence of record shows the Veteran's treating VA psychiatrists continued to diagnose PTSD and depression during the appeal period.  See, e.g., August 2014 Charlotte VA CBOC mental health clinic medication follow-up note (PTSD); November 2013 Salisbury VAMC mental health note (PTSD and depression); July 2013 Salisbury VAMC psychiatry note (depression).  During the March 2015 hearing before the Board, the Veteran testified as to the PTSD symptoms he contended he experienced since his return from Vietnam, and testified he was more comfortable with Dr. J.R.A. during his examination and was better able to open up to him because of the telephone interview, as opposed to the small room in which his September 2010 VA examination was conducted.

The Board finds that because Dr. J.R.A. diagnosed PTSD and major depressive disorder in accordance with the DSM in July 2010 based upon the same stressors as reported to the September 2010 VA examiner, the September 2010 VA examiner opined the Veteran's reported stressors met the DSM-IV stressor criterion for a diagnosis of PTSD, and that the Veteran had experienced a fear of hostile military or terrorist activity as his primary stressor, and because the Veteran's treating VA psychiatrists continued to diagnose PTSD and depression during the appeal period, the Board will afford the appellant the benefit of reasonable doubt, and finds the medical evidence establishes a link between the Veteran's acquired psychiatric disorder and his in-service stressors.  

For these reasons, the Board finds a grant of service connection is warranted for an acquired psychiatric disorder.  38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


